DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Receipt of Remarks/Amendments filed on 06/01/2022 is acknowledged. Claims 1, 3, 6-7, 9, 11, 15, 17, 19-20 have been amended. Claims 1-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16760784, filed 04/30/2020 is a national stage entry of PCT/US2018/058383, with an International Filing Date of 10/31/2018;  PCT/US2018/058383 Claims Priority from Provisional Application 62579931, filed 11/01/2017. 
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US9622483, US10561147, US10550270, US10314313 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  The claims were amended to now recite “from about 13 grams/Liter (about 50 g/gallon) to about 33 grams/Liter (about 125 g/gallon).” There is no explanation as to why the conversion of g/L were added, and there is no recitation of these amounts in the disclosure. As such, these amounts should be omitted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bookbinder et al. (US 2015/0230476 A1). 
	Bookbinder relates the invention pertaining to antimicrobial glass compositions, glasses and article, which include a glass comprising a glass phase and a cuprite phase. In other embodiments, the glasses include as plurality of copper ions, a degradable phase including B2O3 and P2O5 and K2O, and a durable phase including SiO2 (Abstract). Bookbinder teaches that the plurality of copper ions are on the surface of the glass and in the glass network and/or matrix. The article may also include a polymer. The glasses and articles exhibit at least 2 log reduction of Staphylococcus aureus, and other bacteria, as tested under the EPA Test Method for Efficacy of Copper test conditions (Abstract; [0016]). 
	Bookbinder teaches embodiments wherein the glass and/or articles may have tunable antimicrobial activity release wherein contact between the glass and a leachate, e.g. water, would case copper ions to be released from the glass, controlling the release of the ions ([0085]-[0086]). Bookbinder teaches that the antimicrobial glass comprises at least a first phase and second phase, and embodiments wherein the antimicrobial glass may include two or more phases wherein the phases differ based on the ability of the atomic bonds in the given phase to withstand interaction with a leachate ([0073], [0117]). In one or more embodiments, the glass is loaded onto the polymer matrix [0111]. 
Bookbinder describes the formation of glass into sheets that may be shaped, and processed as desired.  This is accomplished by combining the glass with other materials such as polymers, suitably, thermoplastics including polystyrenes, and thermosetting polymers including epoxy, acrylic, styrenic, etc.  [0089].  Bookbinder gives an example wherein acrylic latex paint may be combined with antimicrobial glass [0090]. Bookbinder teaches that the coating composition may be included in architectural structures [0096]. 
Thus, Claim 1 is anticipated by Bookbinder.
Regarding anticipation of Claims 2, 6 and 9, Bookbinder describes figures of showing the durable silica-rich glassy phase and the degradable phase-separated glassy regions enriched with phosphorus, boron and potassium ([0117]-[0118].  The lightest areas shown in FIG. 3 are cuprite crystals. Bookbinder also describes a three-phase morphology in which copper is present in a particulate form and wrapped by phosphate and distributed in a glass matrix; water dissolves an amount of the phosphate, exposing the copper that exerts its microbicidal activity (Fig. 6; [0118]). 
Bookbinder expressly teaches compositions comprising glasses including cu and cuprite, and tested under EPA test using Staphylococcus aureus [0116]. Some examples show greater than log 3 reduction in concentration of S. Aureus based on EPA test (p. 23, Examples 13, 28-29), rendering Claim 3 anticipated.
Regarding Claim 4, Bookbinder teaches that pigments may be included, e.g., aluminum pigments, copper pigments, iron pigments, etc. ([0095], [0106]). 
Regarding Claim 5, Bookbinder teaches that the surface portion of glass may include a plurality of copper ions.  In some instances, the surface concentration the concentration is 20% or less, 15% or less, 10% or less, 5% or less, 2% or less, 1 % or less, 0.5% or less or 0.01 % or less of the plurality of copper ions in the surface portion include Cu2+ ions [0076], thereby reading on claim feature of about 2% or less copper ions in the coating.
Example 56 of Bookbinder comprise of 45 mol% SiO2, 35 mol% CuO, 7.5 mol% K20, 7.5 mol% B203 and 5 mol% P205 (p. 13, Table 1), anticipating Claim 9. Because the instant Claim 7 recites Al203, CaO, MgO, ZnO, Na2O, and Fe2O3 may be absent, i.e. 0%; the CuO is necessarily greater than Al2O3; and recites that TiO2 and ZrO2 are optional, the claim is anticipated.  
Regarding Claim 8, the instant application is drawn to a coating composition comprising a matrix comprising a polymeric material comprising epoxy and acrylic.  The source and method of making the polymeric material, i.e. “derived from”, is not germane to the coating composition claim comprising the epoxy acrylate. Thus, the claim is also rejected as being anticipated by Bookbinder.
Response to Arguments: 
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant appears to be under the impression that filing a Terminal Disclaimer overcomes the 102 rejection. However, this argument is insufficient.  The Terminal Disclaimer does not overcome the 102 rejection. 

Alternatively, the features of Claim 8 are obvious over Behr in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder as applies to Claims 1-2 above and in view of Behr (Behr Floor Paint, 2010), hereinafter Behr. 
Applicant Claims
	Applicant claims  an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions , wherein the polymeric material comprises an epoxy and an acrylic, wherein the plurality of particles is distributed within the matrix, and further wherein an exterior surface of the coating exhibits at least a log 2 reduction in a concentration of Staphylococcus aureus under a Modified EPA Copper Test Protocol; wherein the controlled release agent further comprises a phase-separable glass; wherein the polymeric material is derived from a no-mix, one-part epoxy acrylic floor paint; wherein the epoxy is derived from an epoxy precursor that comprises one or more of dipropylene glycol monomethyl ether, dipropylene glycol butoxy ether, and ethylene glycol, wherein the acrylic comprises a styrene acrylic polymer, and further wherein the matrix further comprises nepheline syenite.
Applicant claims an antimicrobial floor coating formulation, comprising: an epoxy; an acrylic polymer; an aqueous medium; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the plurality of second phase particles is at a concentration that ranges from about 25 g/gallon to about 150 g/gallon of the formulation.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The express teachings of Bookbinder have been set forth supra, and renders obvious features of Claim 11-15 and 17 have been discussed supra.
Regarding Claim 20, which ultimately depend from Claim 11, Bookbinder expressly teaches testing the antimicrobial activity of the examples, by inoculating samples with Staphylococcus aureus, which is then allowed to dry at room temperature and 42% relative humidity prior to being before exposed to bacteria for 2h, after which the bacteria are washed [0123]. Select samples exhibited greater than 3 log reduction in Staphylococcus aureus [0128]-[0129]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bookbinder does not expressly teach a polymeric material is derived from a no-mix, on-part epoxy acrylic paint as recited in Claims 8 and 16; does not expressly teach that the epoxy is derived from glycol, the acrylic polymer is a styrene acrylic polymer; and is silent on nepheline syenite in Claims 10 and 18. However, Bookbinder describes inclusion of thermosetting polymers such as epoxy, acrylic, styrenic, etc.  ([0089], [0124]-[0126]), and gives an example wherein acrylic latex paint may be combined with antimicrobial glass [0090]. Bookbinder recites poly(acrylonitrile-butadiene-styrene) (ABS) as an example of polymer to use by itself or in a blend [0089].
Regarding the limitation of “no-mix, one-part epoxy acrylic floor paint”, commercial product Behr 1-Part Epoxy Acrylic Concrete & garage Floor Paint is available.  Behr teaches that the composition comprises dipropylene glycol monomethyl ether, ethylene glycol, dipropylene glycol butoxy ether, styrene acrylic polymers and nepheline syenite (See Section 2). The product is already a mix and is ready to be used, therefore does not require further mixing. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the polymer limitations in Claims 8, 10, 16 and 18 of the polymer being derived from a no-mix, one-part epoxy acrylic paint, the epoxy derived from glycol and styrene, these limitations are not patentable because Bookbinder has already taught that epoxy acrylates as suitable polymers for the composition regardless of their source or synthetic reactants. 
Regarding Claims 11 and 19, Bookbinder teaches that the combination of antimicrobial glass and polymeric carriers may be suitable for coating [0089], but does not expressly teach floor coating composition.  However, nothing precludes the use of the compound/composition of the prior art Bookbinder as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). 
Nevertheless, a “no-mix, one-part epoxy acrylic floor paint” is already commercially available, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the commercially available floor paint Behr in the compositions of Bookbinder when a skilled artisan is preparing floor coating compositions, and thus will arrive at the instant claims. One would have been motivated to do so because both Bookbinder recognizes epoxy acrylate polymers as being suitable for the composition, and Behr is easily and conveniently available to a skilled artisan as a commercial product for floor coating and painting applications. 
Additionally, regarding Claim 11, the claim requires that the particles ranges from 25 to 150 g/gallon
 of the formulation, while Claim 19 requires about 50 to 125 g/gallon.  Bookbinder recites an example were acrylic latex paint is combined with 20% glass particulate, and also teaches that the ratio of antimicrobial glass to carrier, by vol %, may be in the range from about 90:10 to about 10:90, or more specifically about 50:50 ([0090], Claim 26). Bookbinder also teaches an example where the loading of the particles in the carrier was about 5% [0129]. While the exact concentration range of the particles is not disclosed by Bookbinder, it is generally noted that differences in concentration ranges do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ranges is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration ranges of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration ranges. NOTE: MPEP 2144.05.
Response to Arguments: 
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant appears to be under the impression that filing a Terminal Disclaimer overcomes the 103 rejection. However, this argument is insufficient.  The Terminal Disclaimer does not overcome the 103 rejection. 

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616